Exhibit 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
as of the 15th day of February, 2010, by and between Jeffrey Lang (the
“Executive”) and CECO Environmental Corp., a Delaware corporation (the
“Company”).

WHEREAS, the Company desires to employ Executive and to enter into an agreement,
embodying the terms of such employment; and

WHEREAS, Executive desires to accept such employment and enter into such an
agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 8 of this Agreement,
Executive shall be employed by the Company for a period commencing on
February 15, 2010 (the “Effective Date”) and ending five (5) years after the
Effective Date, unless terminated earlier, as provided herein, in accordance
with the provisions of Section 8 of this Agreement (the “Employment Term”).

2. Position.

a. During the Employment Term, Executive shall serve as the Chief Executive
Officer of the Company. Executive shall also have the option of assuming the
title of President of the Company. In such position, Executive shall have such
duties and authority as shall be determined from time to time by the
Compensation Committee of the Board of Directors (“Comp Committee”) or such
other designees of the Board of Directors’ authority hereunder as the Board of
Directors may designate (collectively, the “Board”). Executive agrees to serve,
if requested, without additional compensation, as an officer for each of the
Company’s subsidiaries and other affiliates, including any entities in which the
Company has a significant investment. Executive shall be nominated to serve as a
member of the Board of Directors of the Company on or prior to the Company’s
2010 Annual Meeting. Executive shall serve as a member of the Boards of
Directors of the Company and any of its subsidiaries or other affiliates without
additional compensation, if requested. As used in this Agreement, the term
“affiliates” will include any entity controlled by, controlling, or under common
control of the Company.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or interfere with the rendition of such
services, either directly or indirectly, without the prior written consent of
the Board; provided that nothing herein shall preclude Executive, subject to the
prior approval of the Board, from accepting appointment to or continuing to
serve on any board of directors or trustees of any business corporation or any
charitable organization or any industry association further provided, in each
case, and in the aggregate, that such activities do not conflict or interfere
with the performance of Executive’s duties hereunder or conflict with Section 9
or Section 10. Set forth on Exhibit A hereto is a complete list, as of the
Effective Date, of the Executive’s positions on any board of directors or
trustees of any business corporation or any charitable organization.



--------------------------------------------------------------------------------

c. At all times during the Employment Term, Executive shall strictly adhere to
and obey all of the Company’s written rules, regulations and policies, including
without limitation the CECO Environmental Corp. Code of Ethics and Corporate
Insider Trading Policy as provided to Executive on February     , 2010, and as
amended from time to time to conform to applicable rules and regulations or as
determined by the Board or a committee thereof, which govern the operation of
the Company’s business and the conduct of employees of the Company.

3. Base Salary. During the Employment Term, the Company shall pay Executive a
base salary at the annual rate of $385,000, payable in regular installments in
accordance with the Company’s usual payment practices. Executive’s base salary
shall be reviewed annually by the Comp Committee. Executive shall be entitled to
such increases in Executive’s base salary, if any, as may be determined from
time to time in the sole discretion of the Comp Committee. Executive’s annual
base salary, as in effect from time to time, is hereinafter referred to as the
“Base Salary.”

4. Annual Bonus.

a. With respect to the 2010 fiscal year and each full fiscal year of the Company
during the Employment Term (“Fiscal Year”), Executive shall be eligible to earn
an annual bonus award (an “Annual Bonus”). The amount of each Annual Bonus shall
be based on achievement of the annual targets (collectively, the “Bonus
Targets”) mutually determined by the Comp Committee and Executive, which Bonus
Targets shall include the following metrics: gross profit, net income, personal
goals and achievements, Company revenue, share price, and such other metrics as
agreed to by Executive and the Comp Committee on an annual basis, commencing
with the Bonus Targets for the Company’s Fiscal Year commencing January 1, 2010
and ending December 31, 2010. Within 90 days following the Effective Date and
thereafter on or before the date which is 30 days prior to the end of each of
the Company’s subsequent Fiscal Year ends, the Comp Committee will propose Bonus
Targets for the upcoming Fiscal Year in consultation with the Executive and will
make any adjustments to the Bonus Targets that the Comp Committee and the
Executive agree are reasonable and appropriate. For each full Fiscal Year, if
the Company achieves 100% of its Bonus Targets for such Fiscal Year, the Annual
Bonus shall have a target value equal to 100% of Executive’s Base Salary for
that Fiscal Year. The Annual Bonus Target value shall be pro rated for the 2010
Fiscal Year based upon the percentage equal to number of days of such Fiscal
Year following the Effective Date divided by 365. The Comp Committee will
determine in its discretion what adjustments, if any, will be made to the Annual
Bonus amount to be paid to Executive in the event the Company meets some but not
all of its Bonus Targets for a Fiscal year.

b. Each Annual Bonus shall be deemed to vest and accrue at the end of the last
day of the Fiscal Year for which it is earned. Each Annual Bonus shall be paid
as soon as practicable following the end of the Fiscal Year for which it is
earned, subject to the certification by the Chief Financial Officer of the
Company and approval by the Comp Committee of achievement of the applicable
performance targets and goals described in this Section 4 above and the amount
of such Annual Bonus. The Annual Bonus, if any, shall be paid to Executive in

 

2



--------------------------------------------------------------------------------

all cases within the later of i) two and one-half (2.5) months after the end of
the Fiscal Year or ii) 30 days after the completion of an external audit to the
satisfaction of the Comp Committee, but in no event later than two and one-half
(2.5) months after the end of the calendar year in which the Annual Bonus vests.

c. Notwithstanding anything herein to the contrary, if the Company implements a
plan from which the Company grants and administers cash incentive payments and
the intent of such plan is to make the awards thereunder “qualified performance
based compensation” under Section 162(m) of the Code, then on the day
immediately prior to the day such plan is approved by shareholders (a)
Section 4.a. shall be automatically and without further action amended and
restated to read “With respect to each fiscal year of the Company during the
Employment Term (“Fiscal Year”), Executive shall be eligible to earn an annual
bonus award (an “Annual Bonus”) pursuant to and in accordance with the terms set
from time to time by the Comp Committee.” and (b) Section 8.c.(ii)(B)(ii) shall
be automatically and without further action amended and restated to read “the
Annual Bonus for the Company’s Fiscal Year during which Executive’s termination
without Cause occurred, based upon actual performance and prorated for the
number of days employed during that Fiscal Year and paid within two and one half
months after the end of such year”.

5. Stock Option Award. On or as soon as practicable following the Effective
Date, Executive will be granted under the CECO Environmental Corp. 2007 Equity
Incentive Plan (the “Plan”) an option agreement (the “Option Agreement”)
containing incentive options for shares of common stock, up to the amount
permitted by applicable law, and non-qualified stock options for the remainder
resulting in the aggregate right to purchase up to 600,000 shares of the
Company’s common stock, subject to the terms and conditions of the Plan, and
subject to the action of the committee that administers such Plan (the “Stock
Options”). The per-share exercise price for the Stock Options will be the fair
market value of a share of the Company’s common stock on the date of grant as
provided in the Plan. The Stock Options shall have a ten (10) year term. The
Stock Options will vest in five (5) equal installments on each of the first five
(5) anniversary dates of the Effective Date of this Agreement, as long as
Executive is employed by the Company on such date. Additionally, the Option
Agreement shall have the other terms as set forth in Exhibit B and other
reasonable and customary Company stock option agreement terms not inconsistent
with those set forth in Exhibit B.

6. Employee Benefits.

a. During the Employment Term, Executive shall be entitled to participate in the
employee benefit plans of the Company or The Kirk & Blum Manufacturing Company
(other than annual bonus plans, severance plans, and incentive plans) as in
effect from time to time (collectively, “Employee Benefits”), on the same basis
as those benefits are generally made available to other similarly situated
executives.

b. Executive shall receive three (3) weeks paid vacation, of which not more than
ten (10) days shall be taken consecutively, during each year of employment to
accumulate from year to year to the extent not used and to be paid in cash to
the extent not taken during the Employment Term, and such holiday and sick time
as the as provided under the Company’s policies from time to time.

 

3



--------------------------------------------------------------------------------

c. Executive shall receive a car allowance of $1,000 per month.

d. The Company and Executive acknowledge that Executive shall incur relocation
expenses in connection with the Executive’s employment by the Company. The
Company agrees that Executive shall be reimbursed for relocation expenses up to
$50,000. Any amounts in excess of $50,000 shall require written approval of the
Comp Committee.

7. Business Expenses. During the Employment Term, reasonable travel,
entertainment and other business expenses incurred by Executive in the
performance of Executive’s as in effect from time to time duties hereunder shall
be reimbursed by the Company in accordance with Company policies.

8. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time, with or without cause or for any or no
cause; provided that Executive will be required to give the Company at least 60
days advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.

a. By the Company For Cause or By Executive Resignation.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation; provided that Executive shall be required to give
the Company at least 60 days advance written notice of a resignation.

For purposes of this Agreement, “Cause” shall mean:

 

  (A) the wilfull and material breach of Executive of any provision of this
Agreement;

 

  (B) any act by Executive of fraud or dishonesty including, but not limited to,
stealing or falsification of company records, with respect to the Company or its
affiliates;

 

  (C) failure by Executive to perform his duties as lawfully directed by the
Board, provided the Company has delivered to Executive a written notice setting
forth such failure and shall have given Executive an opportunity to meet with
the Company and to remedy or cure such failure within 15 business days following
delivery of such written notice;

 

  (D) misappropriation of Company funds or of any corporate opportunity;

 

  (E) any unauthorized use or disclosure of Confidential Information (as defined
herein);

 

4



--------------------------------------------------------------------------------

  (F) conviction of Executive of a felony, or of a crime that the Company, in
its sole discretion, determines involves a subject matter which may reflect
negatively on the reputation or business of the Company or any of its affiliates
(or a plea of nolo contendere thereto), excluding minor traffic violations and
similar incidents;

 

  (G) acts by Executive attempting to secure or securing any personal profit not
fully disclosed to and approved by the Board in connection with any transaction
entered into on behalf of the Company or any of its affiliates;

 

  (H) gross, willful or wanton negligence, misconduct, or other conduct on the
part of Executive, which constitutes a breach of any fiduciary duty or duty of
loyalty owed to the Company by Executive; provided the Company has delivered to
Executive a written notice setting forth such conduct and shall have given
Executive an opportunity to meet with the Company and to remedy or cure such
conduct within 15 business days following delivery of such written notice;

 

  (I) acceptance by Executive of employment with another employer, other than
employment approved by the Board of Directors in accordance with Section 2(b) of
this Agreement;

 

  (J) conduct on the part of Executive, even if not in connection with the
performance of Executive’s duties contemplated under this Agreement, that could
result in serious prejudice to the interests of the Company or any of its
affiliates, as determined by the Board in its sole discretion, and failure by
Executive to cease such conduct immediately upon receipt of notice to cease such
conduct;

 

  (K) violation of any material federal or state securities laws, rules or
regulations, as determined by the Board in its sole and good faith discretion;
or

 

  (L) (A) obstructing or impeding; (B) endeavoring to influence, obstruct or
impede, or (C) failing to materially cooperate with, any investigation
authorized by the Board or any governmental or self-regulatory entity (an
“Investigation”). However, Executive’s failure to waive attorney-client
privilege relating to communications with Executive’s own attorney in connection
with an Investigation will not constitute “Cause”.

(ii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns, Executive shall be entitled to receive:

 

  (A) the Base Salary through the date of termination;

 

5



--------------------------------------------------------------------------------

  (B) reimbursement, within 30 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

 

  (C) accrued and unused vacation that the Company is legally obligated to pay
to Executive; and

 

  (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans as described in Section 6 (the amounts
described in clauses (A) through (D) hereof being referred to as the “Accrued
Rights”).

Following the termination of Executive’s employment by the Company for Cause or
resignation by Executive, except as set forth in this Section 8(a)(ii),
Executive shall have no further rights to any compensation or any other benefits
under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of nine (9) months in any twenty-four
(24) consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Company. If Executive and the Company cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Executive shall be final and conclusive for all purposes of the
Agreement.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive:

(A) the Accrued Rights; and

(B) subject to Executive’s continued compliance with the provisions of Sections
9 and 10, continued payment of the Base Salary in accordance with the Company’s
normal payroll practices, as in effect on the date of termination of Executive’s
employment, for a period of three (3) months following the date of such
termination.

 

6



--------------------------------------------------------------------------------

The amounts and other benefits set forth in Section 8(b)(ii)(B) shall be in lieu
of, and not in addition to, any severance benefits under any severance plan or
policy of the Company or any of its affiliates. Following Executive’s
termination of employment due to death or Disability, except as set forth in
this Section 8(b)(ii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

c. By the Company Without Cause.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause.

(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability), Executive shall be entitled to receive:

(A) the Accrued Rights; and

(B) subject to Executive’s continued compliance with the provisions of Sections
9 and 10, (i) continued payment of the Base Salary in accordance with the
Company’s normal payroll practices, as in effect on the date of termination of
Executive’s employment, for a period of twelve (12) months following the date of
such termination, (ii) continuation of medical benefits under the Company’s then
current medical plans at the same level provided by the Company on the date of
termination, for a period of twelve (12) months, provided that such medical
benefits shall end earlier if Executive becomes eligible to participate in a
medical plan offered by a subsequent employer, and (iii) the Annual Bonus as of
the end of the Company’s Fiscal Year during which Executive’s termination
without Cause occurred, based upon the then current Bonus Targets and the
percentage of Base Salary applicable to the Annual Bonus for the previous Fiscal
Year during the Employment Term (and if there is no prior Fiscal Year during the
Employment Term, based on the percentage of Base Salary established for the
Annual Bonus for the year ending December 31, 2010). In addition, the Stock
Options held by Executive to the extent such Stock Options have already vested
and become exercisable, will remain exercisable for a period of ninety (90) days
from the date of termination, after which date all Stock Options will expire.
The Executive’s receipt of any Severance Payments and the Company’s payment of
the foregoing amounts to Executive under this Section 8(c)(ii)(B) shall be
expressly conditioned upon and in consideration of Executive’s execution and
nonrevocation of a General Release in favor of the Company, in a form
substantially the same as Exhibit C hereto and a separation agreement with
reasonable and customary terms and conditions. (The period during which
Executive is entitled to receive his Base Salary after termination of employment
is referred to as the “Severance Period” and the amount so received as
“Severance Payments.”)

 

7



--------------------------------------------------------------------------------

The amount set forth in Section 8(c)(ii)(B) shall be in lieu of, and not in
addition to, any severance benefits under any severance plan or policy of the
Company or any of its affiliates. Following Executive’s termination of
employment by the Company without Cause (other than by reason of Executive’s
death or Disability), except as set forth in this Section 8(c)(ii), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

d. Notice of Termination. Any purported termination of employment by the Company
or by Executive (other than due to Executive’s death) shall be communicated by
written Notice of Termination to the other party hereto in accordance with
Section 13(j) hereof. For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision so indicated.

e. Board/Committee Resignation. Upon termination of Executive’s employment for
any reason, Executive agrees to resign, as of the date of such termination and
to the extent applicable, from the Board of Directors of the Company (and any
committees thereof) and as an officer and from the Board of Directors (and any
committees thereof) of any of the Company’s subsidiaries and other affiliates.

9. Non-Competition.

a. Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(1) During the Employment Term and, for the Severance Period following the date
Executive ceases to be employed by the Company if the Executive is terminated by
the Company without Cause, or if Executive’s employment otherwise is terminated
and (B) Executive is not entitled to Severance as a result of such termination,
then in such cases, for the two years following termination of employment
(collectively, the “Restricted Period”), Executive will not, whether on
Executive’s own behalf or on behalf of or in conjunction with any person, firm,
partnership, limited liability company, limited liability partnership, joint
venture, association, trust, corporation or other business organization, entity
or enterprise whatsoever (“Person”), directly or indirectly:

 

  (i) engage in any business that competes with any of the businesses of the
Company or its affiliates (including, without limitation, businesses which the
Company or its affiliates have specific plans to conduct in the future and as to
which plans Executive is aware) in any geographical area in which the Company or
its affiliates produces, sells, manufactures, leases, rents, licenses or
otherwise provides its products or services, including without limitation the
manufacture of industrial air pollution control equipment and engineering
solutions (a “Competitive Business”);

 

8



--------------------------------------------------------------------------------

  (ii) enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;

 

  (iii) acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee, consultant,
adviser, franchisee, financier, lender, or guarantor; or

 

  (iv) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its affiliates and customers, clients, agents, contractors,
managers, consultants, suppliers, bankers or investors.

(2) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly, own, solely as an investment, securities of any Person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.

(3) During the Restricted Period, Executive will not, whether on Executive’s own
behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

  (i) Solicit, encourage or attempt to solicit or encourage any employee of the
Company or any of its affiliates to leave the employment of the Company or its
affiliates; or

 

  (ii) Hire, engage or employ any such employee who was employed by the Company
or its affiliates as of the date of Executive’s termination of employment with
the Company or who left the employment of the Company or its affiliates
coincident with, or within one year prior to or after, the termination of
Executive’s employment with the Company; provided that, this prohibition shall
not apply to solicitations for employment and hiring resulting from general
advertisements appearing in newspapers, periodicals, trade journals or other
media of broad circulation, or to solicitations to employees of the Company or
any of its affiliates after they are no longer employed by the Company or any
affiliate of the Company.

(4) During the Restricted Period, neither Executive nor any business in which
Executive may engage or participate in, will directly or indirectly solicit,
encourage or attempt to solicit or encourage any customer or prospective
customer of the Company or any of its

 

9



--------------------------------------------------------------------------------

affiliates or any independent contractor providing services to the Company or
any of its affiliates, determined, in each case, as of the date of termination,
to terminate, modify or diminish its relationship with the Company or any of its
affiliates or to seek to persuade any customer of the Company or any of its
affiliates, determined as of the date of termination, to conduct with anyone
else any business or activity that such customer conducts or could conduct with
the Company or any of its affiliates.

(5) During the Restricted Period, nether Executive, nor any business in which
Executive may engage or participate in, will, directly or indirectly, compete
with the Company or any of its affiliates by merging with or acquiring any other
company or business (whether by a purchase of stock or other equity interests,
or a purchase of assets or otherwise) which is a Competitive Business.

b. It is expressly understood and agreed that although Executive and the Company
consider the restrictions contained in this Section 9 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein. The provisions of this Section 9 shall
survive the termination of Executive’s employment for any reason.

10. Confidentiality; Intellectual Property.

a. Confidentiality.

(i) Except as prohibited by Section 10(b)(v) below, Executive will not at any
time (whether during or after Executive’s employment with the Company)
(x) retain or use for the benefit, purposes or account of Executive or any other
Person, or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any Person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information (including without limitation trade
secrets, know-how, knowledge capital, research and development, software,
consulting techniques, engineering techniques, source codes, databases,
inventions, processes, formulae, databases, technology, designs and other
intellectual property, information concerning finances, investments,
projections, profits, strategies, pricing, costs, products, services, service
providers, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals), in whatever form or media,
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis,
including any such information obtained prior to the Effective Date
(“Confidential Information”) without the prior written authorization of the
Board.

 

10



--------------------------------------------------------------------------------

(ii) “Confidential Information” shall not include any information that is
(x) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties, (y) made legitimately available to Executive by a
third party without breach of any confidentiality obligation, or (z) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment for such Confidential Information.

(iii) Upon termination of Executive’s employment with the Company for any
reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company or any of
its affiliates, (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, thumb drives, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, or in
other location whether or not company property) that contain Confidential
Information or otherwise relate to the business of the Company or any of its
affiliates, except that Executive may retain only those portions of any personal
notes, notebooks and diaries that do not contain any Confidential Information,
and (z) notify and fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information of which Executive is or
becomes aware.

b. Intellectual Property.

(i) If Executive has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Executive’s employment by the Company hereunder, that are
relevant to or implicated by such employment (“Prior Works”), Executive hereby
grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.

(ii) If Executive creates, invents, designs, develops, contributes to, perfects
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights, title, interest and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.

 

11



--------------------------------------------------------------------------------

(iii) Executive agrees to keep and maintain adequate and current written records
(in the form of notes, sketches, drawings, and any other form or media requested
by the Company) of all Company Works. The records will be available to and
remain the sole property and intellectual property of the Company at all times.

(iv) Executive shall take all requested actions and execute all requested
documents (including any licenses or assignments required by a government
contract) at the Company’s expense (but without further remuneration) to assist
the Company in validating, maintaining, protecting, enforcing, perfecting,
recording, patenting or registering any of the Company’s rights in the Prior
Works and Company Works. If the Company is unable for any other reason to secure
Executive’s signature on any document for this purpose, then Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.

(v) Executive shall not improperly use for the benefit of, bring to any premises
of, divulge, disclose, communicate, reveal, transfer or provide access to, or
share with the Company any confidential, proprietary or non-public information
or intellectual property relating to a former employer or other third party
without the prior written permission of such third party. Executive hereby
indemnifies, holds harmless and agrees to defend the Company and its officers,
directors, partners, employees, agents and representatives from any breach of
the foregoing covenant. Executive shall comply with all relevant policies and
guidelines of the Company, including regarding the protection of confidential
information and intellectual property and potential conflicts of interest.
Executive acknowledges that the Company may amend any such policies and
guidelines from time to time, and that Executive remains at all times bound by
their most current version.

c. Nondisparagement. During the Employment Term and Restricted Period, Executive
will not knowingly disparage, criticize, or otherwise make any derogatory
statements regarding the Company, its affiliates or their directors or officers.
The Company will instruct its and its affiliates’ officers and directors to not
knowingly disparage, criticize, or otherwise make any derogatory statements
regarding Executive during the Employment Term and Restricted Period.
Notwithstanding the foregoing, nothing contained in this agreement will be
deemed to restrict Executive, the Company or any of the Company’s or its
affiliates current or former officers and/or directors from providing
information to any governmental or regulatory agency (or in any way limit the
content of any such information) to the extent they are requested or required to
provide such information pursuant to applicable law or regulation.

d. Title. The provisions of this Section 10 shall survive the termination of
Executive’s employment for any reason.

11. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 9 or Section 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without

 

12



--------------------------------------------------------------------------------

posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

12. Change in Control. In the event of a Change in Control of the Company, if
Executive is not offered employment with the successor entity or purchaser as
chief executive officer with a compensation package equal to or better than the
combination of Executive’s Base Salary and Annual Bonus under this Agreement,
then Executive shall resign as of the date of the Change in Control or agree to
resign as of the end of a reasonable transition period after the Change in
Control and shall be paid in a lump sum on the date of the Change in Control an
amount equal to the sum of his annual Base Salary plus his Annual Bonus in an
amount equal to the same percentage of his Base Salary as the Annual Bonus, if
any, that he received for the most recently ended Fiscal Year. For purpose of
this Agreement, the term Change in Control shall have the same meaning as set
forth in the Plan. Immediately prior to the closing of a Change in Control the
Stock Options held by Executive, to the extent such Stock Options have not
already vested and become exercisable, will immediately vest and become
exercisable.

13. Miscellaneous.

a. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to conflicts of
laws principles thereof.

b. Entire Agreement/Amendments. This Agreement contains the entire understanding
of the parties with respect to the employment of Executive by the Company. There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

 

13



--------------------------------------------------------------------------------

f. Set Off; No Mitigation. The Company’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Company
or its affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment.
Anything in this Agreement to the contrary notwithstanding, in the event that
Executive provides services for pay to anyone other than the Company or any of
its affiliates during the term of Executive’s employment hereunder, all amounts
paid to Executive during such period pursuant to this Agreement shall be reduced
(or if paid to Executive, refunded to the Company by Executive) by the amounts
of salary, bonus or other cash or in-kind compensation earned by, paid or
granted to Executive during such period as a result of Executive’s performing
such services (regardless of when such earned amounts are actually paid to
Executive).

g. Code Section 409A.

(i) “Section 409A” shall mean Section 409A of the Code, and any proposed or
final regulations and guidance promulgated thereunder. Notwithstanding anything
to the contrary in this Agreement, no Deferred Compensation Separation Benefits
(as defined below) will become payable under this Agreement until Executive has
a “separation from service” which means a termination of employment of Executive
with the Company, whether voluntarily or involuntarily, other than by reason of
death or Disability, as determined by the Comp Committee in accordance with
Treas. Reg. §1.409A-1(h). Executive shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that
Executive and the Company reasonably anticipate that either (a) no further
services will be performed for the Company after a certain date, or (b) that the
level of bona fide services Executive will perform for the Company after such
date (whether as an employee or as an independent contractor) will permanently
decrease to less than 50% of the average level of bona fide services performed
by Executive (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Company if Executive has been providing services to the Company less than 36
months). Further, if the amount paid under this Agreement on separation from
service is deferred compensation subject to Section 409A and if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), and the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits, are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), such Deferred Compensation Separation Payments that are otherwise
payable within the first six (6) months following Executive’s termination of
employment will become payable on the first payroll date that occurs on or after
the date six (6) months and one (1) day following the date of Executive’s
termination of employment. All subsequent Deferred Compensation Separation
Benefits, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if Executive dies following his termination but prior to the six
(6) month anniversary of his termination, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

 

14



--------------------------------------------------------------------------------

(ii) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of Section 13(g)(i) above.

(iii) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of Section 13(g)(i) above. For purposes of this
Section 13(g)(iii) “Section 409A Limit” will mean the lesser of two (2) times:
(i) Executive’s annualized compensation based upon the annual rate of pay paid
to Executive during the Company’s taxable year preceding the Company’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation 1.409A-1(b)(9)(iii)(A)(1); or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

(iv) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

h. Excise Taxes. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the Code
and will be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive’s severance benefits payable under the terms of
this Agreement will be either (i) delivered in full, or (ii) delivered as to
such lesser extent which would result in no portion of such severance benefits
being subject to the Excise Tax, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the Excise Tax,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 13(h) will be made in writing by the Company’s independent
public accountants (the “Accountants”), whose determination will be conclusive
and binding upon Executive and the Company for all purposes. For purposes of
making the calculations required by this Section 13(h), the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 13(h). The Company
will bear all costs the Accountants may reasonably incur in connection with any

 

15



--------------------------------------------------------------------------------

calculations contemplated by this Section 13(h). Any reduction in payments
and/or benefits required by this Section 13(h) shall occur in the following
order: (1) reduction of cash payments; (2) reduction of vesting acceleration of
equity awards; and (3) reduction of other benefits paid or provided to
Executive. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for the Executive’s equity awards. If two or more equity
awards are granted on the same day, the equity awards will be reduced on a
pro-rata basis.

i. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

j. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three business days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

If to the Company:

CECO Environmental Corp.

2300 Yonge Street

P.O. Box 2408

Toronto, Ontario M4P 1E4

Canada

Attention: Phillip DeZwirek

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

k. Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.

l. Executive Representation. Executive hereby represents to the Company that the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

m. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Company and/or its affiliates.

 

16



--------------------------------------------------------------------------------

n. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

o. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

p. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

CECO ENVIRONMENTAL CORP.     EXECUTIVE

/s/ Phillip DeZwirek

   

/s/ Jeffrey Lang

By: Phillip DeZwirek     Jeffrey Lang Title: Chairman    

 

18